Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-2603

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                          SANTOS ABAD-REYES,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]



                                  Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.


     Evelyn Quinoñes-Carrasquillo on brief for appellant.
     Nelson Pérez-Sosa, Assistant United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, and H.S.
Garcia, United States Attorney, on brief for appellee.



                             June 28, 2006
           Per Curiam.     Santos Abad-Reyes ("Abad") pled guilty to

reentering the United States illegally after being deported, in

violation 8 U.S.C. § 1326(a) (2002), and was sentenced--after

United   States   v.   Booker,   543    U.S.   220   (2005)--to   24   months'

imprisonment, the statutory maximum for that offense.             8 U.S.C. §

1326(a).   He now appeals from that sentence, arguing that it is

unreasonably high in light of the factors enumerated in 18 U.S.C.

§ 3553(a) and in light of the plea agreement, in which the parties

stipulated to guideline calculations that resulted in a sentencing

range of only one to seven months' imprisonment.            For the reasons

discussed below, we affirm.

           Even after Booker, "a sentencing court is still required

to 'consult [the] Guidelines and take them into account when

sentencing.'" United States v. Robinson, 433 F.3d 31, 35 (1st Cir.

2005) (quoting Booker, 543 U.S. at 264).         "In most cases, this will

mean that the district court will have to calculate the applicable

guidelines range including the resolution of any factual or legal

disputes necessary to that calculation . . . before deciding

whether to exercise its new-found discretion to impose a non-

guidelines sentence."      United States v. Jiménez-Beltre, 440 F.3d

514, 518 (1st Cir. 2006) (en banc).

           In this case, the district court did not independently

calculate the guidelines range but, instead, relied on the parties'

stipulation in their plea agreement, which excluded a 16-level


                                       -2-
enhancement that may have been applicable because Abad was deported

after     being   convicted     of   domestic        violence.          See    U.S.S.G.

§   2L1.2(b)(1)(A)(ii)     (requiring         such    an         enhancement    if    the

defendant was deported after a conviction for "a felony that is .

. . a crime of violence").           Such reliance is permissible, absent

exceptions not relevant here. United States v. Rodríguez-Gonzáles,

433 F.3d 165, 169 (1st Cir. 2005) (citing United States v. Teeter,

257 F.3d 14, 28 (1st Cir. 2001)).

             In deciding to impose a sentence above the parties'

stipulated guidelines range, the court adequately explained its

reasons as required by Jiménez-Beltre, 440 F.3d at 519.                               In

particular, the court took into account the seriousness of the

offense of illegal reentry, 18 U.S.C. § 3553(a)(2)(A); the need to

deter future crimes and promote respect for the law, 18 U.S.C. §

3553(a)(2)(A) & (B) (the instant offense was Abad's second illegal

reentry); and the defendant's criminal history and the need to

protect the public, 18 U.S.C. § 3553(a)(1) & (2)(C) (Abad's prior

domestic violence conviction involved his repeatedly hitting his

common-law    wife   in   the   face,    grabbing          her    by   the    neck,   and

threatening to kill her, all in front of their young children).1

Because the district court did not rely on any impermissible


      1
      Abad waived his claim of entitlement to a more developed
presentence investigation of the factual basis for the aggravating
factors relied upon by the district court by affirmatively
requesting an abbreviated presentence report in order to expedite
his sentencing.

                                        -3-
factors in determining the appropriate sentence, United States v.

Scherrer, 444 F.3d 91, 95 (1st Cir. 2006) (en banc), gave plausible

reasons, and reached a defensible result,      Jiménez-Beltre,   440

F.3d at 519, we defer to its on-the-scene judgment, id.

            For much the same reasons, we reject Abad's remaining

argument--that the district court unreasonably declined to follow

the prosecutor's recommendation, pursuant to the plea agreement, to

sentence him to three months' imprisonment, the middle of the

parties' stipulated guidelines range.      Except where the parties

enter into a binding plea agreement under Rule 11(c)(1)(C), which

did not happen here, the sentencing court is not bound by the

parties' agreement as to an appropriate sentence. Teeter, 257 F.3d

at 28.     Indeed, Abad acknowledged the non-binding nature of the

agreement, both in the agreement itself and at his change of plea

hearing.    For the same reasons that we find the sentence imposed to

be reasonable, we reject Abad's argument that the district court

abused its discretion in declining to follow the prosecutor's

agreed-upon sentencing recommendation.

            Accordingly, the sentence is summarily affirmed. See 1st

Cir. R. 27(c).




                                 -4-